MEMORANDUM**
David Litmon, Jr., appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1988 action in which he alleged that he was unlawfully detained in the Santa Clara County Jail during civil commitment proceedings under California’s Sexually Violent Predator Act. Lit-mon also appeals the district court’s order denying his application for a temporary restraining order. We lack jurisdiction to hear these appeals and therefore dismiss.
We have jurisdiction of appeals from final judgments of a district court. See 28 U.S.C. § 1291. The district court granted summary judgment to seven defendants; however, Litmon’s claims against ten other defendants remain pending. Therefore, the district court’s order is not an appeal-able final judgment. See Fed.R.Civ.P. 54(b); Indian Oasis-Baboquivari Sch. Dist. No. 40 v. Kirk, 109 F.3d 634, 636 (9th Cir.1997) (en banc) (“[A]n order or decision must adjudicate the claims of all of the parties to an action in order to be an appealable final judgment.”); Patchick v. Kensington Publ’g Corp., 743 F.2d 675, 677 (9th Cir.1984).
A district court’s denial of an application for a temporary restraining order also is not an appealable final order. See Religious Tech. Ctr., Church of Scientology Int’l, Inc. v. Scott, 869 F.2d 1306, 1308 (9th Cir.1989). Therefore, this court lacks jurisdiction to hear that claim as well.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.